SteRnhagen:
The Commissioner disallowed the petitioner’s deduction of an alleged loss of $17,300 sustained in the sale in 1919 of securities, the disallowance being based on the petitioner’s failure to supply the Commissioner with sufficient proof of loss. The Commissioner determined a deficiency of $7,739.58 income tax.
FINDINGS OF FACT.
During 1919 petitioner bought and sold stocks on margin. Among others, he bought 1,000 shares of V. Vivaudou, Inc., in September 1919, for $31 a share and sold them in December, 1919, for $21 a share, thereby sustaining a loss of $10,000. In September, 1919, he bought 400 shares of Transcontinental Oil for $60 a share and sold them in December, 1919, for $40 a share, thereby sustaining a loss of $8,000.

Judgment for the petitioner.